Citation Nr: 9922851	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

2.  Entitlement to an increased evaluation for left wrist 
ganglion cyst, post operative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to December 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In March 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The veteran's bilateral carpal tunnel syndrome is 
unrelated to the service-connected removal of his left wrist 
ganglion cyst and is not otherwise related to service.   

2.  The veteran's service-connected left wrist ganglion cyst, 
post operative, results in pain and slight limitation of 
function.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated in the veteran's military service, nor is 
bilateral carpal tunnel syndrome related to the veteran's 
service-connected left wrist ganglion cyst, post operative.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998). 

2.  The criteria for entitlement to a 10 percent evaluation 
for service-connected left wrist ganglion cyst, post 
operative, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5024 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Carpal Tunnel Syndrome

The veteran seeks service connection for bilateral carpal 
tunnel syndrome which he attributes to surgical removal in 
service of a ganglion cyst.  As a preliminary matter, the 
Board finds that the veteran's claim for service connection 
of carpal tunnel syndrome is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  However, the 
preponderance of the evidence weighs against the veteran's 
claim.  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Further, secondary service connection on the basis 
of aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Post-service treatment records document complaints of left 
wrist pain and diagnoses including carpal tunnel syndrome, 
and service medical records document the surgical removal of 
a ganglion cyst in September 1968, to which the veteran 
ascribes his current difficulties with carpal tunnel 
syndrome.  However, medical evidence supporting the veteran's 
claim is tenuous at best and the weight of the evidence 
associated with the claims file suggests that carpal tunnel 
syndrome is unrelated to the post-surgical residuals of 
ganglion cyst removal and is not otherwise etiologically 
related to service.  

Service medical records, which document complaints of wrist 
pain immediately prior to the September 1968 surgery, do not 
reflect subsequent complaints relating to the left wrist 
thereafter.  The only finding on the veteran's November 1973 
separation examination report concerning the left wrist 
consists of a three inch left wrist scar.  Service medical 
records also contain no reference to carpal tunnel syndrome.  

Although carpal tunnel syndrome was diagnosed during a March 
1995 VA examination, carpal tunnel syndrome, apparently, was 
not diagnosed until many years after service.  Moreover, 
although in May 1991, the veteran complained of numbness in 
the left wrist and provided a history of intermittent 
numbness since that time, neither service medical records nor 
post-service treatment records prior to November 1986 
document an ongoing history of complaints associated with the 
left wrist.  

The medical evidence potentially linking the veteran's left 
wrist disorder to the surgery in service is scant.  An April 
1995 mental health care record, for instance, makes reference 
to a history of an exacerbation of a preexisting "left wrist 
problem" in service.  However, that reference which does not 
occur in an entry pertaining to treatment for a left wrist 
disorder, which is unsupported by any medical rationale, and 
does not identify the "problem" with any degree of medical 
specificity, appears to be no more than a recitation of a 
history provided by the veteran at the time of counseling.  A 
July 1997, facsimile transmission contains an addendum which 
reflects a history of a ganglion cyst removal and indicates 
that the veteran did not do well with a left carpal tunnel 
release, also indicates that the veteran potentially could 
have had nerve damage from the nerve injury.  However, this 
opinion, which was offered without any explanation and is 
couched in equivocal terms.  While in view of the nature of 
the disability at issue and the nature of the already 
service-connected left wrist disability, the Board has 
accepted there medical statements as minimally sufficient to 
well-ground the claim, the clear preponderance of the medical 
evidence is against a finding that the bilateral carpal 
tunnel syndrome is in any manner related to the service-
connected left wrist disability.   

Significantly, the veteran underwent a VA examination in June 
1998 by two different examiners.  Both examiner's 
disassociated the veteran's symptoms from the left ganglion 
cyst removal in 1968.  Those examiners, moreover, had the 
benefit of a review of the entire claims file.  The Board, 
therefore, finds these opinions particularly probative of the 
issue at hand and finds that the weight of the evidence 
requires a conclusion that the veteran's carpal tunnel 
syndrome is unrelated to service, to the inservice left wrist 
surgery, or to the service-connected left wrist disability, 
either causally or by aggravation.   

The Board has considered the provisions of 389 U.S.C.A. 
§ 5107(b), but there is not a state of equipoise of the 
positive evidence with the negative evidence as to this issue 
so as to otherwise provide a basis for favorable resolution 
of the veteran's appeal. 

II.  Compensable Evaluation for Left Wrist Ganglion Cyst, 
Post Operative

Service connection was established for carpal tunnel syndrome 
in a January 1991 rating decision that noted that in 
September 1968, while in service, the veteran underwent 
surgical treatment of a ganglion of the left wrist.  The 
veteran's disability was assigned a noncompensable evaluation 
at that time, which has since remained in effect.  

The veteran's service-connected left wrist ganglion cyst, 
post operative is evaluated as noncompensable under 
diagnostic code 5024, pertaining to tenosynovitis, which is 
evaluated based upon limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  Limitation of motion of the 
wrist, moreover, warrants a 10 percent evaluation if it 
results in dorsiflexion less than 15 degrees or palmar 
flexion limited to a position in line with the forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 & Plate II.  A higher 
evaluation requires ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-7 (1995).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation. 

Medical records associated with the claims file reflect 
complaints of left hand pain and numbness, although function 
of the left hand remains largely intact.  In May 1991, for 
instance, the veteran complained of intermittent numbness 
involving the thumb, second and third fingers.  The veteran 
demonstrated full range of motion, and the diagnosis was that 
of left median neuropathy.  In December 1994, the veteran 
complained of a recent episode of weakness and numbness in 
the left hand at which time the diagnostic impression 
consisted of thoracic outlet syndrome, cervical spine nerve 
root, and damage from a nerve block in 1967, the impressions 
each being qualified with a question mark.  

In January 1995, the veteran complained of an episode of 
weakness, and reportedly was on an exercise program.  The 
impression was degenerative joint disease C 5-6.  X-ray 
examination at that time revealed minimal degenerative 
changes of the cervical spine.  During a VA examination in 
March 1995, the veteran complained of left hand numbness and 
difficulty grasping objects with his left hand.  Objective 
findings were normal.  There was no swelling, deformity or 
limitation of motion.  The diagnoses consisted of normal left 
wrist examination, possible neuropathy-generalized peripheral 
neuropathy, and bilateral carpal tunnel syndrome.  An April 
1995 EMG study report reflects a history of left hand 
numbness and tingling after an axillary nerve block and 
documents impressions of generalized peripheral neuropathy 
and superimposed bilateral carpal tunnel syndrome.   

In July 1995, the veteran underwent a left carpal tunnel 
release, and an August 1995 entry reflects the veteran 
received instruction on strengthening his left hand, 
characterized as the dominant extremity.  In February 1996, 
the veteran complained of a decrease in grip since his 
surgery in 1995, although his grip was reported by the 
physician as good.  In March 1996, the veteran complained of 
loss of grip, indicating that he had trouble getting the 
radiator cap off.  The impression was carpal tunnel with pain 
on use.  

During a VA examination in June 1998, the veteran complained 
of pins and needles and a numb feeling throughout all the 
fingertips of the left hand, as well as the fourth and fifth 
fingers.  The veteran also complained of numbness and 
discomfort of the right hand.  The veteran indicated that he 
experienced discomfort with writing and that he had trouble 
opening a jar of pickles.  The examiner reported that both 
hands worked well with chronic use.  Neither hand showed 
deformity or swelling, and range of motion was good.  Thumb 
to fifth finger pinching on both sides was characterized as 
strong, as was interdigital finger pinching motions 
throughout both finger areas.  There was no thenar atrophy on 
either hand, and there was good sensation on both ulnar and 
median nerve areas.  The circumference of the right forearm 
was greater than the left; however, the difference was 
described as very slight.  The examiner further added that 
the veteran's symptoms might result in some limitation in the 
amount of repetitive hand work that the veteran could do, but 
that this was not related to the ganglion cyst removal.  EMG 
studies revealed some nerve dysfunction in both extremities, 
but the examiner indicated that he could not relate these 
findings to anything that happened in service. 

The veteran also underwent a contemporaneous examination of 
the peripheral nerves, during which he complained of hand 
numbness, particularly on the left, and particularly after 
such activities as driving.  Examination revealed full upper 
extremity range of motion.  There was some tenderness to left 
wrist extension and flexion and some tenderness to palpation 
over the left median nerve.  Upper extremity tone was good, 
there was no atrophy, and strength was intact, except for 
questionable weakness possibly greater on the left.  The 
examiner indicated that there might be decreased effort 
perhaps due to pain.  There was diminishment to pinprick over 
the left, as well as over the right.  The examiner indicated 
that diagnostic tests were consistent with bilateral carpal 
tunnel syndrome and bilateral ulnar neuropathy, as well as 
minor underlying peripheral polyneuropathy.  The diagnoses 
were (1) bilateral carpal tunnel syndrome, left greater than 
right, status post left carpal tunnel release and (2) 
bilateral ulnar neuropathy.  The examiner indicated that 
while the former did not appear to be related to the left 
ganglion cyst removal in 1968, proximal ulnar neuropathy 
and/or lower brachial plexopathy may well be secondary to the 
axillary nerve block performed for the ganglion cyst surgery 
performed in 1968.

The evidence, particularly the conclusions, of the two recent 
examiners appears slightly at odds concerning the extent to 
which residuals of the ganglion cyst removal in service play 
a role in producing the veteran's current symptoms, although 
treatment records largely ascribe the veteran's complaints to 
carpal tunnel syndrome or a pathology of the cervical spine.  
The Board resolves all reasonable doubt in the veteran's 
behalf in concluding that at least some small component of 
the veteran's symptomatology is attributable to the ganglion 
cyst removal, notwithstanding the speculative character of 
evidence on this point, including the opinion of the June 
1998 examiner who conducted the examination of the peripheral 
nerves.  

In keeping with the holding of DeLuca, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
a 10 percent rating is warranted for the complaints of pain 
with use attributable to the veteran's disability.  Even 
assuming, arguendo, that the veteran's symptomatology is 
attributable in its entirety to the veteran's service-
connected disability, the veteran's impairment is not 
sufficiently great to warrant an evaluation in excess of 10 
percent.  Function and strength in the left hand remain good 
and any limitation does not even begin to approximate 
ankylosis of the wrist or of any of the fingers.  See also 
38 C.F.R. § 4.71a, Diagnostic Code 4.71a, Diagnostic Codes 
5216-5227.

The Board has considered the possibility of rating the 
veteran's disability under diseases of the peripheral nerves.  
Paralysis of the median nerve and ulnar nerve warrant a 10 
percent evaluation if mild.  In the case of a major 
extremity, paralysis of either nerve warrants a 30 percent 
evaluation if moderate.  38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8516.  In this case, the veteran's limitations, even 
without regard to whether they belong to that component of 
his symptomatology attributable to his service-connected 
disability, are limited to subjective complaints of pain and 
possibly some limitation of extended use.  As such, they 
result in no more than mild impairment and do not warrant an 
evaluation in excess of 10 percent.  


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is not warranted.  To this extent, the appeal is 
denied.  

Entitlement to a 10 evaluation for service-connected left 
wrist ganglion cyst, post operative, is warranted.  To this 
extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

